ORDER
JEAN H. TOAL, Chief Justice.
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that the Walter B. Todd, Jr., Attorney at Law, Richland County, is hereby assigned to preside over the 5th Judicial Circuit DUI Treatment Court. Pursuant to this assignment, Judge Todd may impose sanctions for violations of the conditions of the DUI Treatment Court. Sanctions may include, but are not limited to, additional treatment, short-term detention, issuance of a bench warrant, and termination from participation in the DUI Treatment Court.
This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean H. Toal, C.J.
FOR THE COURT